236 S.W.3d 665 (2007)
Dana PARK, Claimant/Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent/Respondent.
No. ED 89452.
Missouri Court of Appeals, Eastern District, Division Four.
October 30, 2007.
*666 Dana F. Park, Cape Girardeau, MO, pro se.
Ninion S. Riley, Jefferson City, MO, for Respondent/Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Dana Park appeals from the decision of the Labor and Industrial Relations Commission (Commission) denying her request to backdate her benefit year. We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission did not abuse its discretion. Reisdorph v. Division of Employment Sec., 8 S.W.3d 169, 171 (Mo.App. W.D. 1999). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).